Title: To George Washington from Major General William Heath, 25 March 1779
From: Heath, William
To: Washington, George


Dear General
Roxbury [Mass.] march 25. 1779.
I take the Liberty to do myself the honor to enclose to your Excellency a Letter which I have just received from Colo. Armand who has express’d a great inclination, if agreable to you, to have Major Daniel Lyman my eldest Aide de Camp advanced to the Lieutenant Colonelcy of his regiment, which is now vacant.
I should with much reluctance part with Major Lyman from my family, but, if this request of Colonel Armand’s should meet your Excellencys approbation, I would by no means object to his leaving me when his own honor by the promotion, and the cause of our Country by his Services I think would be equally benefitted. The decision is with your Excellency.
With respect to Major Lyman, I would beg Leave to observe, that upon the first commencement of hostilitys in 1775 he left his Studys at Yale College in Connecticut & march’d a volunteer to Cambridge under Captn Arnold, now Major General Arnold, from Cambridge he went as a Lieutenant under the same officer who was then a Colonel, to St John’s on Lake Champlain—The Campaign of 1776, (after having finish’d his Academic Studys) he went a Volunteer to Newyork, where, he was appointed by your Excellency a Brigade Major. In 1777 He was appointed in Colo. Lee’s Regt Commissioned and Arranged Senior Captain, where he did duty untill the beginning of the Year 1778, when, from the strongest recommendations, I appointed him one of my Aids de Camp; since which time he has had the rank & pay of a Major in the Army—While he has acted under my observation & direction I have found him an attentive, diligent, capable & active officer. I will only add that his connexions are respectable. Should your Excellency wish for any further information, it is in the power of the Adjt General to give it. I have the honor to be with the greatest respect Your Excellencys Most obedient Servant
W. Heath
